Citation Nr: 1800555	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis, to include as secondary to service connected left ankle disability.

2.  Entitlement to service connection for neck arthritis, to include as secondary to service connected left ankle disability.

3.  Entitlement to service connection for lumbar disc disease, to include as secondary to service connected left ankle disability.


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to July 1988.
These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which among other things, denied service connection for a bilateral knee condition, neck arthritis, and lumbar disc disease.

In October 2012, the Veteran filed his notice of disagreement, was issued a statement of the case in March 2014, and in April 2014 perfected his appeal to the Board.

The Veteran requested a videoconference hearing with a Veterans Law Judge which was scheduled for April 14, 2017.  However, the Veteran failed to appear without good cause shown.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from lumbar disc disease, a bilateral knee condition, and arthritis of the neck as a result of his service connected left ankle disability.  He stated that the injury sustained during service caused him to overcompensate and put pressure on his other joints which caused undue pain and deterioration of his knees, and lower and upper back.  He stated that his ankles pop when he walks, that both of his knees are arthritic, that he has a bulging disc in his neck, and his back is arthritic.

The Veteran's service treatment records are silent for any complaint or treatment for neck, back or bilateral knee injury or disease, and his medical examination and medical history reports from April 1988 do not mention a bilateral knee, neck or back disability.  

April 2008 private records note an MRI which indicated that the Veteran suffered from lumbar disc disease.

Private medical records noted degenerative joint disease in September 2012, and VA records show a diagnosis of bilateral knee osteoarthritis by x-ray in October 2013.

The Veteran was afforded a VA examination in July 2012 wherein the examiner opined that it was less likely than not that the Veteran's bilateral knee, back, and neck disabilities were due to the rigors of military service, or due to the Veteran's gait alteration from his service connected left ankle injury.  The examiner concluded that as the Veteran had no documented evidence nor recollection of any traumatic injuries to these joints, it is less likely than not that these complaints can be tied to his military service or that his military service aggravated these conditions beyond their natural course.  The examiner stated that to his knowledge, there is no evidence in the medical literature to support the causal relationship between left ankle pathology and subsequent contralateral ankle, knee/hip arthritis.  However, the examiner did not address the Veteran's statements regarding his altered gait due to his service-connected left ankle disability and how it relates to his bilateral knee, neck and back disabilities.

These deficiencies necessitate another remand of these matters.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As the claims are being remanded, any updated private or VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Ask the Veteran to identify any other private treatment that he may have had for his disorders that are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Request an opinion from an appropriate specialist physician. The claims file must be sent to the physician for review.
 
The physician is then asked to answer the following questions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any current bilateral knee condition was either (i) caused or (ii) aggravated by his service connected left ankle disability, to include from an altered gait, limp, or walking in favor of one side. 

(b) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed lumbar spine disorder was either (i) caused or (ii) aggravated by his service connected left ankle disability, to include from an altered gait, limp, or walking in favor of one side. 

(c) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed neck disorder was either (i) caused or (ii) aggravated by his service connected left ankle disability, to include from an altered gait, limp, or walking in favor of one side. 

In answering all of the questions, the examiner must consider the Veteran's statements of an altered gait and overcompensation due to his service connected left ankle disability.

The physician must provide a complete rationale for each opinion expressed and conclusion reached.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran	has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

